DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Bondell on 06-14-2021.

The application has been amended as follows: 
In the claims:
Claim 1, line 15, before “opening” insert --first--;
Claim 1, line 17, before “opening” insert --second--;
Claim 1, line 23, change both recitations of “they” to --the packages--;
Claim 1, line 24, change both recitations of “they” to --the packages--; and
Claim 6, line 3, after first recitation of “inches” insert --(width)-- and after second recitation of “inches” insert --(height)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applicant’s arguments dated 05-18-2021 are persuasive in-part.  Specifically, Taylor (US#6234388) includes an additional member, rocker plate 90, winch is pivotally mounted at the intersection of the bottom member of the reception section and the forward sidewall 61 of the mailbox. The rocker plate includes a rear portion 94 that extends into the upper section 64 of storage section 60. Mail placed in the receiving section rests on the pivot plate, rather than the bottom member of the receiving section.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677